DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Georgeson in view of Sarbach.
Georgeson discloses a vehicle air conditioning apparatus comprising:  at least one physical condition information sensor 102 which detects information of physical conditions of passengers of a vehicle as physical condition information [0039-0040]; and an electronic control unit 104 configured to selectively execute the air conditioning apparatus, wherein the electronic control unit executes the air conditioning apparatus  when the electronic control unit determines at least one of the passengers has an infection based on the physical condition information [0038-0040].  Georgeson does not disclose the execution of an outside-air circulation as recited and introducing outside air to the interior of the vehicle as recited and returning air from the interior of the vehicle and returning the air to the interior of the vehicle.  Sarbach teaches an air conditioning apparatus configured to selectively execute (i) an outside-air circulation control for discharging air from an interior of the vehicle to outside of the vehicle via outlet 15 (column 3, lines 55-59) and introducing outside air to the interior of the vehicle from the outside of the vehicle via inlet 6 (column 3, lines 10) and (ii) ai interior-air circulation for taking air from the interior of the vehicle and returning the taken air to the interior of the vehicle (air recirculation, column 2, lines 60-65).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the apparatus of Georgeson by replacing the air conditioning apparatus with an air conditioning apparatus that executes an outside-air circulation control for discharging air from an interior of the vehicle as recited, introducing outside air to the interior of the vehicle, and recirculates the inside air of the vehicle as taught by Sarbach to provide efficient air conditioning for the vehicle.  Regarding claim 2, the opening (the outlet 15) of the Sarbach apparatus is provided near all of the passengers and is thus near an infected passenger.  Regarding claim 3, the apparatus of Georgeson also comprises a temperature sensor 514 as recited.  Regarding claims 13 and 14, notifying the passengers of various condition changes via a display is a matter of design choice to keep passengers informed.  Regarding claim 15, a vehicle has a driver.
4.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Georgeson in view of Sarbach as applied to claim 1 above, and further in view of Telpaz.
Telpaz teaches thermal monitoring of passengers in a vehicle using a camera that takes images of the passengers to determine a state of the passengers (including whether a passenger is sick, [0180]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Georgeson and Sarbach by including a camera to provide images of passengers to determine if any are sick as taught by Telpaz.  Regarding claim 5, Telpaz also teaches a sound monitoring capability to determine if a passenger is sick [0180].
Allowable Subject Matter
5.	Claims 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone.  To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763